On February 6, 2012, the Defendant was sentenced for Count I: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a felony, in violation of Section 61-8-401, MCA to Department of Corrections for Thirteen (13) months. Upon successful completion of a residential alcohol treatment program operated or approved by the Department of Corrections, the remainder of the Thirteen (13) month sentence must be served on probation. Defendant will provide a written release of information from all treatment providers. It is further ordered that on Count I Defendant is sentenced to the Department of Corrections for an additional Three (3) years all of which is suspended and runs consecutively to the term imposed above. Defendant will pay $2,000 fine, receive credit for time spent in pre-trial incarceration from 6/20/2010 through 9/2/2010 and 1/12/2012 through 1/31/2012; and other terms and conditions given in the Judgment on February 6,2012. Count II: Operating a Motor Vehicle Without liability Protection In Effect, a misdemeanor, in violation of Section 61-6-301(4), MCA and Count HI: Driving While License Suspended or Revoked, a misdemeanor, in violation of Section 61-5-212, MCA were Dismissed.
On November 21,2013, the Court ordered the sentence given on February 6,2012, revoked. On December 3, 2013, the Defendant was sentenced for Count I: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a felony, in violation of Section 61-8-401, MCA to Department of Corrections for the term of Three (3) years; recommendation of the Court that Defendant be screened for Connections Corrections and Pre-Release and upon acceptance, follow all requirements and provisions. If not accepted, Defendant will be placed at Department of Corrections facility atthe discretion of the Department. In all other respects, the previous Orders, conditions and reasons of this Court entered on February 6, 2012, remain unchanged and are recommended. Defendant is not entitled to receive credit for elapsed time while not incarcerated; and other terms and conditions given in the Order of Revocation and Imposition of Sentence *61on December 3, 2013.
DATED this 9th day of June, 2014.
On May 8, 2014, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant stated that he mailed a signed Waiver of Sentence Review form to the Division. The Division stated that it had not yet received the Waiver. The Defendant then stated, together with his Defense Counsel, that he was in fact waiving his right to sentence review.
It is the unanimous decision of the Division that the Defendant has waived his right to a review of his sentence, and the Division will take no further action on his Application in this matter.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.